Citation Nr: 1029999	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-44 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to accrued benefits based on the death of the 
Veteran, in an amount greater than $2,125.00.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to August 1943.  
She died in February 2004.  The appellant was the Veteran's 
legally appointed guardian.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On the appellant's VA Form 9, Appeal to the Board of Veterans' 
Appeals, the appellant requested a hearing with a Veterans Law 
Judge at the Board's offices in Washington, D.C.  Later, 
following receipt of a hearing clarification letter, he requested 
that the hearing be scheduled and held at the VA Regional Office 
in Detroit, Michigan.  

To date, the appellant has not been afforded the requested 
hearing, and there is no indication that he has withdrawn his 
request or otherwise waived his right to a Board hearing; hence, 
the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge following the usual procedures set 
forth in 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2009).  Appropriate 
notification should also be provided to his 
representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


